Fourth Court of Appeals
                                       San Antonio, Texas
                                           November 21, 2013

                                          No. 04-13-00370-CV

                          IN RE Rowland J. MARTIN, Individually and as
                           Administrator of the Estate of Johnnie Mae King

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Luz Elena D. Chapa, Justice

       On October 28, 2013, relator filed a motion for rehearing. The panel has considered the
Relator’s Motion for Rehearing and the motion is DENIED.

           It is so ORDERED on November 21, 2013.



                                                                   _____________________________
                                                                   Catherine Stone, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2013.



                                                                   _____________________________
                                                                   Keith E. Hottle
                                                                   Clerk of Court




1
 This proceeding arises out of Cause No. 2001PC1263, styled In the Matter of the Estate of Johnnie Mae King,
Deceased, pending in Probate Court No. 1, Bexar County, Texas, the Honorable Polly Jackson Spencer, presiding.